Title: From George Washington to Francis Hopkinson, 28 March 1778
From: Washington, George
To: Hopkinson, Francis



Sir
Head Quarters Valley Forge 28th March 1778

I have been favd with yours of the 16th and 24th instants the first inclosing sundry papers relating to the Case of Capts. Robinson and Galt who have been detained after going into Philada under the sanction of a Flag. I have made a demand of Capt. Robinson as he was previously named and a passport regularly obtained for him. I have also endeavoured to procure the release of Capt. Galt who I must needs say has been guilty of a very imprudent action in attempting to pass himself as

a private seaman or Boatman, which strictly speaking brings him under the imputation of a Spie, but I am in hopes that the matter may be got over. Genl Howe has not yet answered my letter upon the subject.
I am obliged to you for the trouble you have taken in removing the Stores and more so for the Offer of the Rice, Oil and Fish, the two first of which will be particularly useful at this time to the Hospital. The Rice and Oil will be removed immediately, as orders are given to procure Waggons for the purpose. The Commy of purchases at Bordentown or Trenton will give proper Receipts for them, by which you may charge them to the Continent. I am Sir Yr most obt Servt.
